FILED
                             NOT FOR PUBLICATION                            AUG 10 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FERNANDO ARANDA,                                  No. 10-17304

               Plaintiff - Appellant,             D.C. No. 2:10-cv-01434-GEB-
                                                  DAD
  v.

ELIZABETH MEYERS; et al.,                         MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N. R. SMITH, Circuit Judges.

       Fernando Aranda, a California state prisoner, appeals pro se from the district

court’s order denying his application to proceed in forma pauperis. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Andrews v. Cervantes,

493 F.3d 1047, 1052 (9th Cir. 2007). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly denied Aranda’s application to proceed in forma

pauperis because Aranda did not contest that he is a three-strikes filer and did not

provide plausible allegations that he was “under imminent danger of serious

physical injury” at the time he filed the complaint. 28 U.S.C. § 1915(g); see also

Andrews, 493 F.3d at 1055 (an exception to the three-strikes rule exists only where

“the complaint makes a plausible allegation that the prisoner faced ‘imminent

danger of serious physical injury’ at the time of filing”).

      Aranda’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                   10-17304